UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
wesees none x
BYRON K. BROWN,
Plaintiff,

ANTHONY ANNUCCI, Commissioner; as 3] / | 20

 

MICHAEL CAPRA, Superintendent;
F, CARABALLO, Correctional Sergeant;
J. AYALA, Correctional Officer; S. AMARO,
Correctional Officer; V. YOUNG, Registered
Nurse; K. GREEN, Correctional Officer; T.
BOWEN, Correctional Officer; M. BARNES,
Correctional Captain; “RODRIGUEZ” JOHN
DOE, Correctional Officer; JOHN DOE,
Correctional Officer; M. ROYCE, Deputy
Superintendent of Security; D. VENNETTOZI,
Director of Special Housing; L. MALIN, Deputy
Superintendent of Programs; and J.
DECKELBAUM, Correctional Sergeant,
Defendants.

ORDER

19 CV 9048 (VB)

 

---- wenn nnenes x

On January 22, 2020, the Court issued a Third Amended Order of Service, in which the
Court ordered defense counsel to (i) ascertain and identify the badge number of the John Doe
defendant referenced in the amended complaint, and (ii) provide this information by February
12, 2020. (Doc. #30 at 3). By Order dated February 6, 2020, the Court reminded defense
counsel of this obligation. (Doc. #35).

Defense counsel has not provided such information to the Court. The Court reminds
counsel that its orders are not mere suggestions.

Accordingly, the Court sua sponte extends to February 20, 2020, defense counsel’s time
to comply with the Third Amended Order of Service and February 6 Order.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

 

demonstrates good faith when he seeks review of a nonfrivolous issue).
The Clerk is directed to mail a copy of this Order to plaintiff at the address on the docket.

Dated: February 14, 2020
White Plains, New York

SO ORDERED:

Ree

Vincent L. Briccetti
United States District Judge

 
